Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 06/14/2018. It is noted, however, that applicant has not filed a certified copy of the TW107120558 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 11/03/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no English copy of the cited reference “Office Action issued to Korean application No. 10-2019-0060192”.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of 

Response to Amendment
Amendments to the claims, drawings and specification, filed on 11/25/2020, are accepted and do not introduce new mater.
Amendments overcome the cited prior art. 
Claims 1, 4, 6 and 9-12 are pending; claims 2-3, 5 and 7-8 are cancelled. 

Allowable Subject Matter
Claims 1, 4, 6 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach a paint spray gun comprising, among other features, a gun unit including a gun body, a spray cap and a nozzle, said gun body being formed as a unitary one piece structure composed of a tubular body portion, a valve connection portion, an air passageway portion and a feed connection portion, said spray cap disposed on a tubular front end of said tubular body portion and having a cap opening, said tubular body portion having an air chamber that is disposed inside said tubular front end and covered by said spray cap and that communicates with said cap opening; a spray unit including a spray needle that extends in said feed passage and said nozzle tip, said spray needle being movable axially within said an air valve unit connected to said valve connection portion, said air valve unit being transitionable between a closing state where said air valve unit has no fluid communication with said valve connecting hole, and an opening state where said air valve unit is in communication with said valve connecting hole; wherein said tubular body portion further has a valve shaft passage disposed between said needle operating space and said valve connecting hole of said valve connection portion, and a middle hole disposed between said valve shaft passage and said valve connecting hole, said valve shaft passage disposed between and directly connecting said needle operating space and said middle hole, said middle hole having a cross section larger than that of said valve shaft 6Application No.: 16/161,485 In response to the final Office Action dated August 26, 2020 passage and smaller than that of said valve connecting hole so that a first shoulder is formed at a junction of said valve shaft passage and said middle hole and a second shoulder is formed at a junction of said middle hole and said valve connecting hole; wherein said air valve unit further includes a valve seal ring disposed within said middle hole, a packing plate that is disposed within said valve connecting hole and abuts said valve seal ring, and a compression spring that abuts said packing plate and said valve housing and that urges said packing plate to abut against said valve seal ring so that said valve seal ring abuts said first shoulder and is immobilized in said middle hole; wherein said valve shaft extends through said compression spring, said packing plate, said valve seal ring and said valve shaft passage from said air supply passage into said needle operating space; wherein said slide member has a valve-actuating push surface in contact with an end of said valve shaft extending into said needle operating space; and wherein a section of said valve shaft extends through said 
	Related prior art, like Kwok U.S. 4,426,039, teaches a similar spray gun having an air valve unit (defined inside handle 12 of gun 10, as seen in Figs 1-2). However, the air valve unit does not have a valve shaft passage disposed between and directly connecting a needle operating space and a middle hole, said middle hole having a cross section larger than that of said valve shaft6Application No.: 16/161,485In response to the final Office Action dated August 26, 2020 passage and smaller than that of a valve connecting hole so that a first shoulder is formed at a junction of said valve shaft passage and said middle hole and a second shoulder is formed at a junction of said middle hole and said valve connecting hole. The air valve unit of Kwok also does not have a valve seal ring disposed within said middle hole, a packing plate that is disposed within said valve connecting hole and abuts said valve seal ring, and a compression spring that abuts said packing plate and said valve housing and that urges said packing plate to abut against said valve seal ring so that said valve seal ring abuts said first shoulder and is immobilized in said middle hole. As seen in the figures, the air valve unit of Kwok does not have the claimed cross-sections; and two shoulders, wherein one shoulder houses a valve seal ring, while the other houses a packing plate. Kwok teaches a single shoulder in which stem guide 104 is housed. Kwok also fails to teach a compression spring that abuts said packing plate and said valve seal ring so that said valve seal ring is immobilized in said middle hole. It would not be obvious to modify Kwok to include the missing claimed structure because such a modification would require significant structural changes to the air valve unit. Furthermore, this modification would be considered hindsight rationale, since the prior art does not teach all the aspects of the claimed air valve unit. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752